In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-066 CR

NO. 09-07-067 CR

____________________


WESLEY EDWIN BRUCE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause Nos. CR25779 and CR25780




MEMORANDUM OPINION
	Wesley Edwin Bruce was convicted and sentenced on indictments for aggravated
sexual assault of a child and possession of child pornography.  Bruce filed notice of appeal
on January 26, 2007.  In each case, the trial court entered a certification of the defendant's
right to appeal in which the court certified that the defendant waived the right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the Court
of Appeals by the district clerk.
	On February 1, 2007, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notice and made
a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.
	Because certifications that show the defendant has the right of appeal has not been
made part of the record, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	

						______________________________
							STEVE McKEITHEN
							         Chief Justice
 
Opinion Delivered March 21, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.